REDUCED GRAPHENE OXIDE-SILICON METAL PARTICLE COMPLEX, COMPLEX MANUFACTURING METHOD, AND SECONDARY BATTERY ELECTRODE COMPRISING COMPLEX
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 8/4/2022:
Claims 1, 7, 10, and 11 have been amended; claims 8, 9, 12, and 13 have been canceled.
Previous rejections under 35 USC 112(b) and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Without acquiescing to the asserted grounds of rejection, Applicant has amended claim 11 to more fully recite the concept of preparing dispersion solutions containing reduced graphene oxides of different sizes, and then alternately spray drying them. This was fully described in paragraph 56 of the specification.”
The Examiner respectfully traverses. There is still no explanation for “alternately spray dried”. Paragraphs 0056 discloses spray drying three times but this does not imply any kind of alternation. What is being alternated with the spray drying?
The Applicant discloses: “There is simply no mentioning about spray drying the reduced-graphene- oxide/silicon-metal-particle dispersion solution (i.e., the dispersion solution that comprises reduced-graphene-oxide along with silicon-metal-particles and a water-soluble polymer) to obtain the composite powder having a core-shell structure in which the silicon metal particles are present inside as a core and reduced graphene oxide is formed as an outer shell that surrounds the silicon metal particles. 
MPEP § 2131 requires that for a claim, "'The identical invention must be shown in as complete detail as is contained in the ... claim.' Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989)" (emphasis added). Moreover, "[e]very element of the claimed invention must be literally present, arranged as in the claim." Id. (emphasis added).”
The Examiner respectfully traverses. Jang teaches spray drying as disclosed in previous Action. Further, as disclosed by previous Action, Jang does not teach a reduced graphene-oxide dispersion which is why Jeong was used to modify Jang. Finally, MPEP 2131 is for art rejections under 35 USC 102. Examiner has not made any anticipation rejection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation “spray drying the reduced-graphene-oxide/silicon-metal-particle dispersion solution on a surface”. This limitation is not disclosed in the specification. Specifically, on what surface is the spray drying step performed? There is no disclosure for what this surface is.
Claim 11 has been amended to include a step for preparing “another reduced-graphene-oxide/silicon-metal-particle dispersion solution comprising reduced graphene oxide having sizes in a range that is different form a sizes range of the reduced graphene oxide in the other reduced-graphene-oxide/silicon-metal-particle dispersion solution”. Where is this even mentioned? Applicant references paragraph 0056 but there is no disclosure for these now two different dispersion solutions.
Claims 2-7, and 10 are also rejected under 35 USC 112(a) for their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 discloses wherein the spray drying is performed in a manner in which dispersion solutions containing reduced graphene oxides having different sizes are prepared respectively and then alternately spray dried. What is being alternated? Alternately with what? Is a different drying method incorporated? There is no explanation for this in the specifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10-2016-0071926 A) and further in view of Jeong et al. (US 2014-0323596 A1).
Regarding claim 1, Jang et al. teach a method of manufacturing a graphene-oxide / silicon- metal-particle composite (Abstract), comprising: preparing a graphene-oxide / silicon-metal-particle dispersion solution by mixing graphene-oxide dispersion solution with silicon metal particles form a graphene-oxide/silicon metal particle dispersion solution (claim 1); and spray-drying the graphene-oxide/silicon metal particle dispersion solution on a surface (Abstract and paragraph 0132 discloses a surface of a current collector that serves as the electrode with the silicon-graphene oxide material.) to manufacture a composite powder having a core-shell structure in which the silicon metal particles are present inside as a core and graphene oxide is formed as an outer shell that surrounds the silicon metal particle (Claim 1 discloses a method for preparing a silicon aggregate-graphene complex by preparing a mixed solution comprising silicon aggregates, graphene oxide, and a dispersion medium. Further the solution is spray-dried and heat treated to prepare a core-shell structure wherein the graphene surrounds the silicon aggregate.).
However, Jang et al. does not teach preparing a reduced graphene-oxide dispersion solution by reducing graphene oxide formed through cation-pi interaction or wherein the reduced graphene oxide dispersion solution is mixed with a water-soluble polymer.
Jeong et al. teach a method for preparing a reduced graphene oxide dispersed at high concentration by a cation-pi interaction further by reducing a cation reaction-based graphene oxide dispersion solution (Claim 1). Further, the oxide is mixed with a water-soluble polymer (Paragraph 0115 discloses polyethylene glycol to apply the cation-pi interaction.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 2, the combination of Jang and Jeong teach the method of claim 1. Further, Jeong et al. teach wherein the preparing the reduced-graphene- oxide dispersion solution comprises: forming graphite oxide by oxidizing graphite (Claim 1, step 1 disclose synthesizing powdered graphite oxide flakes from powdered graphite flakes which is an oxidation step.); forming graphene oxide by dispersing and exfoliating the graphite oxide (Claims 1 and 6, step 2 disclose dispersing the graphene oxide in a solvent which is an exfoliation process.); preparing a graphene oxide dispersion solution comprising the graphene oxide through cation-pi interaction (Claim 1, step 3.); and preparing a reduced-graphene-oxide dispersion solution by reducing the graphene oxide dispersion solution (Claim 1, step 4).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 3, the combination of Jang and Jeong teach the method of claim 2. Further, Jeong et al. teach wherein the forming the graphite oxide is performed by subjecting a graphite flake to acid treatment using a Brodie method (Paragraph 0054 discloses an acid treatment of graphite flakes using the Brodie method.), wherein the acid treatment is performed by adding the graphite flake with fuming nitric acid or sulfuric acid and with sodium chlorate (NaClO4) or potassium permanganate (KMnO4) and conducting stirring (Paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 4, the combination of Jang and Jeong teach the method of claim 2. Further, Jeong et al. teach wherein the forming the graphene oxide is performed by dispersing the graphite oxide in an alkaline solvent to afford a graphite oxide dispersion solution and exfoliating the graphite oxide in the dispersion solution (Paragraph 0059 discloses the solvent for dispersing the synthesized powdered graphite oxide flakes, an alkaline solvent, such as an aqueous hydrogen hydroxide (NaOH) solution.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 5, the combination of Jang and Jeong teach the method of claim 2. Further, Jeong et al. teach wherein the forming the graphene oxide dispersion solution comprises: forming a graphene oxide dispersion solution by dispersing and exfoliating the graphene oxide in an alkaline solvent (Paragraph 0059); and forming a cationically reacted graphene oxide dispersion solution through cation-pi interaction of a cation and a pi structure of an sp2 region by positioning a cation in a center of an array in which carbon atoms in the graphene oxide dispersion solution are two-dimensionally connected by sp2 bonding (Paragraphs 0051, 113, and 114 disclose placing a cation at a center of an arrangement of carbon atoms connected by sp2 bonding in two dimensions in the graphene oxide dispersed solution formed in step 2) to prepare a cation-reactive graphene oxide dispersed solution through the interaction of the cation and a pi structure in an sp2 region. In the graphene oxide dispersed solution, a cation is located at the center of an arrangement of carbon atoms connected by hexagonal sp2 bonding in two dimensions, and the interaction of the cation and a pi structure in a sp2 region is caused.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 6, the combination of Jang and Jeong teach the method of claim 1. Further, Jeong et al. teach wherein the wherein the preparing the reduced-graphene-oxide dispersion solution is performed by neutralizing a cationically reacted graphene oxide dispersion solution in a solvent to afford a solution, which is then added with a reducing agent and reduced through a wet process, wherein the reducing agent is selected from the group consisting of sodium hydroxide (NaOH), potassium hydroxide (KOH), ammonium hydroxide (NH4OH), sodium borohydride (NaBH4), hydrazine (N2H4), hydriodic acid, ascorbic acid and mixtures thereof (Claims 1 and 14).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 10, the combination of Jang and Jeong teach the method of claim 1. Further, Jang et al. teach wherein the spray drying is repeatedly performed so that the silicon metal particles are surrounded by the reduced graphene oxide and are not exposed outside (Claim 1 discloses the silicon aggregates are wrapped in a graphene shell.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729